MEMORANDUM OPINION
PER CURIAM.
Defendant Lorenzo Lee Green appeals from the district court’s refusal to dismiss an indictment against him. The indictment included two counts: Count 1 alleged that he possessed a pistol despite a prior felony conviction for armed robbery, in violation of 18 U.S.C. § 922(g)(1); Count 2 alleged possession of ammunition by a convicted felon in violation of the same statute. Defendant maintains that his civil rights had been restored by operation of Michigan law at the time the federal indictment was returned and, therefore, section 922(g) did not apply to him.
Having carefully considered the record on appeal, the briefs of the parties, and the *473applicable law, we are not persuaded that the district court erred in denying defendant’s motion to dismiss the indictment.
Because the reasoning which supports denial of the motion has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Moreover, the district court’s reasoning is supported by a recent decision of this Court. See United States v. Ormsby, 252 F.3d 844 (6th Cir.2001). Accordingly, the decision of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order filed June 14, 2001, and upon the authority of United States v. Ormsby.